                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JEFFREY H. EASTMAN,                            )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )             Case No. 18-cv-602-SMY-RJD
                                               )
VENERIO SANTOS, et al.,                        )
                                               )
       Defendants.                             )

                                            ORDER

DALY, Magistrate Judge:

       Plaintiff Jeffrey H. Eastman, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed this lawsuit under 42 U.S.C. § 1983 alleging his constitutional rights

were violated while he was incarcerated at Centralia Correctional Center (“Centralia”). Relevant

to his claims pending in this matter, Plaintiff alleges he suffers from a congenital deformity that

causes his bones and ankles to become misaligned and collapse when bearing weight. This

condition causes Plaintiff pain and difficulty walking. These issues are only alleviated when

Plaintiff wears braces that hold his ankles and feet in alignment. Plaintiff is proceeding in this

action on the following claims (as enumerated in the Court’s screening order at Doc. 7):

               Count Three: Santos, Mueller, Kink, Stock, Krebs, Downes, Johnson, McAbee,
                            Walker, Zelasko, Webman, and Lahr showed deliberate indifference
                            to Plaintiff’s serious medical need involving a deformity and
                            arthritis in his feet and pain associated therewith in violation of the
                            Eighth Amendment.

               Count Five:    IDOC violated the Americans with Disabilities Act and the
                              Rehabilitation Act by failing to accommodate Plaintiff’s needs
                              related to a deformity and arthritis in his feet.

       This matter is before the Court to address the following motions:

                                          Page 1 of 33
        •   Plaintiff’s Motion for Leave to File an Amended Complaint (Doc. 93)

        •   Plaintiff’s Complaint to the Court and Motion (Request) for Intervention (Doc. 95)

        •   Plaintiff’s Request for Subpoena of Documents (Doc. 96)

        •   Plaintiff’s Motion to Compel (Doc. 101)

        •   Plaintiff’s Motion Requesting Assistance in taking Depositions (Doc. 102)

        •   Plaintiff’s Motion for Recruitment of Counsel (Doc. 106)

        •   Plaintiff’s Motion for Extension of Time for Discovery and Dispositive Motions (Doc.
            107)

        •   Plaintiff’s Motion to Toll Proceedings to Resolve Issues (Doc. 110)

        •   Plaintiff’s Motion for Issuance of Subpoenas (Doc. 111)

        •   IDOC Defendants’ Motion for Protective Order (Doc. 116)

        •   IDOC Defendants’ Motion to Amend the Scheduling Order (Doc. 128)

        •   Plaintiff’s Motion to Toll Deadline for Dispositive Motions Until All Discovery is
            Resolved and Received (Doc. 131)

        •   Plaintiff’s Motion for Leave of Court to File Amended Complaint (Second) at Close of
            Discovery/Resolutions (Doc. 134)

        •   Defendant Santos’ Joinder in Motion to Amend the Scheduling Order (Doc. 135)

        •   IDOC Defendants’ Motion for Extension of Time to File a Dispositive Motion (Doc.
            137)

        The Court has reviewed the aforementioned motions and any responses thereto and sets

forth its rulings as follow.

    1. Plaintiff’s Request for Leave of Court to File Amended Complaint (Doc. 93)

        In this motion, Plaintiff seeks leave to amend his complaint to add Dr. Stephen Ritz as a

defendant. In his proposed amended complaint, Plaintiff alleges Dr. Ritz acted with deliberate

                                          Page 2 of 33
indifference to his medical condition in denying him access to a specialist and proper care on April

30, 2018 during a collegial review with Dr. Santos.

        Federal Rule of Civil Procedure 15(a) provides that a party may amend a pleading and that

leave to amend should be freely given "when justice so requires." The Seventh Circuit maintains

a liberal attitude toward the amendment of pleadings "so that cases may be decided on the merits

and not on the basis of technicalities." Stern v. U.S. Gypsum, Inc., 547 F.2d 1329, 1334 (7th Cir.

1977). The Circuit recognizes that "the complaint merely serves to put the defendant on notice

and is to be freely amended or constructively amended as the case develops, as long as amendments

do not unfairly surprise or prejudice the defendant." Toth v. USX Corp., 883 F.2d 1297, 1298 (7th

Cir. 1989). A court may also deny a party leave to amend if there is undue delay, dilatory motive

or futility. Guise v. BMW Mortgage, LLC, 377 F.3d 795, 801 (7th Cir. 2004).

        Although filed beyond the Court’s deadline of December 21, 2018 for seeking leave to

amend, there is no apparent undue delay in Plaintiff’s filing. Indeed, Plaintiff asserts that he was

not aware of Dr. Ritz’s involvement with his medical care until Defendant Santos responded to

Plaintiff’s interrogatories on March 15, 2019. Moreover, to be disqualifying, delay “must be

coupled with some other reason” — typically, prejudice to the nonmoving party. Dubicz v.

Commonwealth Edison Co., 377 F.3d 787, 793 (7th Cir. 2004). The Court finds no undue

prejudice to Defendants in this circumstance.         Indeed, Defendants have not responded to

Plaintiff’s motion. Because the Court finds Plaintiff’s proposed amendments are neither unduly

delayed nor futile or brought with dilatory motive, Plaintiff’s motion is GRANTED.

        Plaintiff shall now proceed in this action on the following claims (the enumeration of the

counts as set forth below shall be used by the Court and the parties for the remainder of this

litigation):
                                          Page 3 of 33
               Count One:      Santos, Mueller, Kink, Stock, Krebs, Downes, Johnson, McAbee,
                               Walker, Zelasko, Webman, Lahr, and Dr. Ritz showed deliberate
                               indifference to Plaintiff’s serious medical need involving a
                               deformity and arthritis in his feet and pain associated therewith in
                               violation of the Eighth Amendment.

               Count Two:      IDOC violated the Americans with Disabilities Act and the
                               Rehabilitation Act by failing to accommodate Plaintiff’s needs
                               related to a deformity and arthritis in his feet.

       The Clerk of Court is DIRECTED to file Plaintiff’s proposed amended complaint as the

First Amended Complaint. The Clerk of Court shall prepare for Defendant Dr. Stephen Ritz: (1)

Form 5 (Notice of a Lawsuit and Request to Waive Service of Summons), and (2) Form 6 (Waiver

of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the First

Amended Complaint, and this Order to Defendant’s place of employment as identified by Plaintiff.

If Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk

within 30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect

formal service on Defendant, and the Court will require Defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure. Plaintiff shall serve

upon Defendant (or upon defense counsel once an appearance is entered), a copy of every further

pleading or other document submitted for consideration by the Court. Plaintiff shall include with

the original paper to be filed a certificate of service stating the date on which a true and correct

copy of any document was served on Defendant or counsel. Any paper received by a district

judge or magistrate judge that has not been filed with the Clerk or that fails to include a certificate

of service will be disregarded by the Court.

   2. Plaintiff’s Complaint to the Court and Request for Intervention (Doc. 95)

       In this motion, construed by the Court as a motion to compel, Plaintiff complains that

Defendant      Santos     failed    to    properly   respond        to    his     second     set    of
                                           Page 4 of 33
“interrogatories/admissions/productions.” Plaintiff sets forth two general issues with Defendant

Santos’ responses.    First, Plaintiff contends Santos improperly retitled his requests as only

interrogatories so as to avoid responding to any admission requests. Second, Plaintiff contends

Santos avoided answering his questions by merely referring to his medical records, which, Plaintiff

asserts, are not legible. Plaintiff requests a hearing so Defendants “can explain themselves, and

how their objections are necessary.” Plaintiff also requests a “resolution for all objections.”

       In response to Plaintiff’s motion, Defendant Santos asserts that Plaintiff failed to meet and

confer regarding his issues, in contravention of this Court’s order (see Doc. 57). Santos also

contends that he did not provide responses to any requests to admit as the requests were not filed

with the Court in accordance with Local Rule 26(b)(1). Santos further asserts that he responded

substantively to each request.    Finally, Santos asserts that in regards to the readability of

Plaintiff’s medical records, it is not clear which item of discovery Plaintiff could not discern.

Santos indicates this issue could be addressed in a meet-and-confer.

       Plaintiff’s Motion is GRANTED IN PART AND DENIED IN PART. The Court has

reviewed      Defendant      Santos’      responses     to     Plaintiff’s    second      set     of

“interrogatories/admissions/productions.” The Court finds Santos’ responses to the requests were

appropriate; however, Santos failed to respond to the portion of the requests that sought

admissions. While the Court acknowledges that Local Rule 26.1(b) provides that requests to

admit shall be filed with the Clerk of Court, Federal Rule of Civil Procedure 5(d) dictates that

requests for admissions must not be filed with the Court and the Advisory Committee Notes on

the relevant provision explain that the rule “supersedes and invalidates local rules that forbid,

permit, or requiring filing” of requests for admissions. As such, Defendant Santos is ORDERED


                                          Page 5 of 33
to provide responses to Plaintiff’s requests to admit by September 30, 2019 1 . Plaintiff is

ADVISED that interrogatories, requests to admit, and requests to produce should be served

separately to avoid confusion. The Court will require this moving forward.

         Insofar as Plaintiff contends he cannot read certain portions of his medical records, he is

DIRECTED to meet-and-confer with Defendant to address this issue.

    3. Plaintiff’s Request for Subpoena of Documents (Doc. 96)

         In this motion, Plaintiff asks that the Court subpoena certain documents from Wexford

Health. Plaintiff indicates he does not know how to fill out a subpoena form and he cannot

proceed on certain claims in his complaint without the documents he seeks. Plaintiff’s request is

DENIED. The Court cannot engage in the practice of law to benefit a party. Plaintiff may

subpoena the records he seeks on his own. To assist Plaintiff in this endeavor, the Clerk of Court

is DIRECTED to provide Plaintiff with one subpoena form (AO88B), blank and unsigned.

Plaintiff shall complete the form and submit it to the Court for review. Plaintiff shall take

appropriate steps to avoid imposing undue burden or expense on a person subject to the subpoena.

Plaintiff is ADVISED to review Rule 45 of the Federal Rules of Civil Procedure.

    4. Plaintiff’s Motion to Compel (Doc. 101)

         Plaintiff sets forth numerous issues concerning Defendants’ responses to his discovery

request in this motion. Insofar as Plaintiff reiterates the issues set forth in his motion to compel

at Doc. 95, said issues have been addressed and will not be set forth again. The Court addresses

Plaintiff’s issues concerning the following requests and responses:



1
  The Court is mindful that Plaintiff’s requests were compound insofar as he framed each request as a request to admit,
interrogatory, and a request to produce. The Court directs Defendant Santos to construe each request as a request to
admit and, to the best of his ability, provide an appropriate response, to comply with the Court’s Order.
                                                   Page 6 of 33
Venerio Santos, M.D.’s Answers to Interrogatories (see Doc. 101-1 at 1-7):

   1. Plaintiff complains that Santos’ objection to interrogatory #1 is vague and asserts Santos

       failed to state specifically how the request meets the criteria to his objection. Plaintiff also

       indicates he does not know what a protective order is or how to file one. The Court has

       reviewed Defendant’s response and finds it to be appropriate.            Issues concerning a

       protective order will be addressed by the Court in reference to Defendants’ motion for

       protective order. The Court also notes that it is appropriate for Defendant to object to a

       request while also providing a substantive response subject to his objections. Plaintiff’s

       request to compel a supplemental response to this interrogatory is DENIED.

   2. Plaintiff complains that Santos’ response to interrogatory #2 is improper as it was a request

       to admit that Santos treated as an interrogatory. Plaintiff further suggests that Defendant’s

       objection was vague and he failed to fully answer the request. Plaintiff’s motion to compel

       a supplemental response to this interrogatory is DENIED.                Defendant fully and

       adequately responded to the questions posed. Defendant need not respond to this as a

       request to admit as it was not served as a request to admit and is included amongst only

       interrogatories.

   3. Plaintiff complains that Santos’ objection to interrogatory #6 is vague and does not specify

       how the request meets the objective criteria. The Court sustains Defendant’s objection.

       Defendant has adequately responded and objected to this request. Plaintiff’s motion to

       compel a supplemental response to this interrogatory is DENIED.

   4. Plaintiff complains that Santos’ objection to interrogatory #7 is vague and does not specify

       how the request meets the objective criteria. Plaintiff also complains that Santos refers

       Plaintiff to his medical records, which is not what the request sought. Defendant has
                                         Page 7 of 33
      adequately responded and objected to this request.        Plaintiff’s motion to compel a

      supplemental response to this interrogatory is DENIED. Insofar as Plaintiff cannot read

      the dates on which he was prescribed pain medication in his medical records, he is directed

      to meet-and-confer with Defendant.

   5. Plaintiff complains that Santos’ objection to interrogatory #8 is vague and does not specify

      how the request meets the objective criteria. Defendant has adequately responded and

      objected to this request. Plaintiff’s motion to compel a supplemental response to this

      interrogatory is DENIED.

Defendant Mueller’s, Kink’s, Stock’s, Kreb’s, Johnson’s McAbee’s, Downes’, Walker’s,
Zelasko’s, Wegman’s, and Lahr’s Responses to Plaintiff’s First Request for Production of
Documents (see Doc. 101-1 at 8-16):

   1. Plaintiff complains that Defendants’ objection to request #1 is vague and does not specify

      how it meets the objective criteria. Plaintiff also contends that the items requested cannot

      be found in the areas Defendants claim. Defendants stand by their objections and also

      indicate they are not in possession of any such communications.           Defendants have

      adequately responded and objected to this request.        Plaintiff’s motion to compel a

      supplemental response to this request to produce is DENIED.

   2. Plaintiff complains that Defendants’ objection to request #2 is vague and does not specify

      how it meets the objective criteria. Defendants stand by their objections and also indicate

      they are not in possession of any such communications. Defendants have adequately

      responded and objected to this request. Plaintiff’s motion to compel a supplemental

      response to this request to produce is DENIED.

   3. Plaintiff complains that Defendants’ objection to request #3 is vague and does not specify

      how it meets the objective criteria. Plaintiff also contends that the items requested cannot
                                          Page 8 of 33
     be found in the areas Defendants claim. Defendants stand by their objections and also

     indicate they are not in possession of any such communications.           Defendants have

     adequately responded and objected to this request.        Plaintiff’s motion to compel a

     supplemental response to this request to produce is DENIED.

4. Plaintiff complains that Defendants’ objection to request #4 is vague and does not specify

     how it meets the objective criteria. Defendants stand by their objections and also indicate

     they are not in possession of any such communications. Defendants have adequately

     responded and objected to this request. Plaintiff’s motion to compel a supplemental

     response to this request to produce is DENIED.

5. Plaintiff complains that Defendants’ objection to request #5 is vague and does not specify

     how it meets the objective criteria. Plaintiff also asserts that x-ray images are only kept

     in the radiology department, not in medical records, and photographs are held at Taylorville

     Correctional Center by internal affairs and also cannot be found in the medical records.

     Plaintiff’s motion to compel a supplemental response to this request to produce is

     GRANTED IN PART. Defendants shall provide a supplemental response and provide

     any photographs and/or copies of x-rays contained in Plaintiff’s IDOC medical records of

     Plaintiff’s feet and ankles taken since he has been in the custody of the IDOC (if any) by

     September 13, 2019.

6.    Plaintiff complains that Defendants’ objection to request #6 is vague and does not specify

     how it meets the objective criteria. Defendants stand on their objections. Defendants

     have adequately responded and objected to this request. Plaintiff’s motion to compel a

     supplemental response to this request to produce is DENIED.

7. Plaintiff complains that Defendants’ objection to request #7 is vague and does not specify
                                     Page 9 of 33
   how it meets the objective criteria. Defendants stand on their objections. Defendants’

   objection was appropriate. Plaintiff’s motion to compel a supplemental response to this

   request to produce is DENIED.

8. Plaintiff complains that Defendants’ objection to request #9 is vague and does not specify

   how it meets the objective criteria. Defendants stand on their objections. Defendants’

   objection was appropriate. Plaintiff’s motion to compel a supplemental response to this

   request to produce is DENIED.

9. Plaintiff complains that Defendants’ objection to request #10 is vague and does not specify

   how it meets the objective criteria. Plaintiff also complains that the medical records are

   not legible.    Defendants stand on their objections.         Defendants’ objection was

   appropriate. Defendants are not required to provide Plaintiff’s medical records in a typed

   format. Plaintiff’s motion to compel a supplemental response to this request to produce is

   DENIED.

10. Plaintiff complains that Defendants’ objection to request #11 is vague and does not specify

   how it meets the objective criteria.      Plaintiff also contends the request is specific.

   Defendants stand on their objections. Defendants have adequately responded to this

   request. Plaintiff’s motion to compel a supplemental response to this request to produce

   is DENIED.

11. Plaintiff complains that Defendants’ objection to request #12 is vague and does not specify

   how it meets the objective criteria. Defendants stand on their objections. Defendants

   have adequately responded to this request. Plaintiff’s motion to compel a supplemental

   response to this request to produce is DENIED.

12. Plaintiff complains that Defendants’ objection to request #13 is vague and does not specify
                                     Page 10 of 33
   how it meets the objective criteria. Defendants stand on their objections. Defendants

   have adequately responded to this request. Plaintiff’s motion to compel a supplemental

   response to this request to produce is DENIED.

13. Plaintiff complains that Defendants’ objection to request #14 is vague and does not specify

   how it meets the objective criteria. Plaintiff also asserts Defendants should be required to

   explain how they are not able to produce the requested documentation. Defendants stand

   on their response and objections. Defendants have adequately responded to this request.

   Plaintiff’s motion to compel a supplemental response to this request to produce is

   DENIED.

14. Plaintiff complains that Defendants’ objection to request #15 is vague and does not specify

   how it meets the objective criteria. Plaintiff also asserts Defendants should be required to

   explain how they are not able to produce the requested documentation. Defendants stand

   on their response and objections. Defendants have adequately responded to this request.

   Plaintiff’s motion to compel a supplemental response to this request to produce is

   DENIED.

15. Plaintiff complains that Defendants’ objection to request #16 is vague and does not specify

   how it meets the objective criteria. Defendants stand on their objections and response.

   Defendants have adequately responded to this request. Plaintiff’s motion to compel a

   supplemental response to this request to produce is DENIED.

16. Plaintiff complains that Defendants’ objection to request #17 is vague and does not specify

   how it meets the objective criteria. Defendants stand on their objections and response.

   Defendants have adequately responded to this request. Plaintiff’s motion to compel a

   supplemental response to this request to produce is DENIED.
                                    Page 11 of 33
   17. Plaintiff complains that Defendants’ objection to request #18 is vague and does not specify

      how it meets the objective criteria. Defendants stand on their objections and response.

      Defendants have adequately responded to this request. Plaintiff’s motion to compel a

      supplemental response to this request to produce is DENIED.

   18. Plaintiff complains that Defendants’ objection to request #19 is vague and does not specify

      how it meets the objective criteria. Defendants stand on their objections. The Court

      sustains Defendants’ objections. Plaintiff’s motion to compel a supplemental response to

      this request to produce is DENIED.

   19. Plaintiff complains that Defendants’ objection to request #20 is vague and does not specify

      how it meets the objective criteria. Defendants stand on their objections. The Court

      sustains Defendants’ objections. Plaintiff’s motion to compel a supplemental response to

      this request to produce is DENIED.

Defendant Deborah Zelasko’s Response to Plaintiff’s First Set of Interrogatories and
Admissions (see Doc. 101-1 at 17-21):

   1. Plaintiff complains that Defendant’s objections to interrogatory #2 are vague and do not

      specify how it meets the objective criteria. Defendant stands on her objections. The

      Court sustains Defendant’s objections.      Plaintiff’s motion to compel a supplemental

      response to this interrogatory is DENIED.

   2. Plaintiff complains that Defendant’s objections to interrogatory #3 are vague and do not

      specify how it meets the objective criteria. Defendant stands on her objections and

      response.    The Court finds Defendant’s objections and response to be appropriate.

      Plaintiff’s motion to compel a supplemental response to this interrogatory is DENIED.

   3. Plaintiff complains that Defendant’s objections to interrogatory #4 are vague and do not

                                         Page 12 of 33
      specify how it meets the objective criteria. Defendant stands on her objections and

      response.   The Court finds Defendant’s objections and response to be appropriate.

      Plaintiff’s motion to compel a supplemental response to this request to produce is

      DENIED.

   4. Plaintiff complains that Defendant failed to accurately respond to interrogatory #6,

      explaining he did not seek a witness list for trial, but rather, requested names of any

      witnesses Defendant planned on calling to testify, as well as the testimony they would

      provide. The Court sustains Defendant’s objection. The names of witnesses who will

      testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

      26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is

      DENIED.

   5. Plaintiff asserts that he is not requesting attorney-client privileged information in his

      interrogatory #7. The Court sustains Defendant’s objection. Plaintiff’s motion to compel

      a supplemental response to this interrogatory is DENIED.

Defendant Robert Wegman’s Response to Plaintiff’s First Set of Interrogatories and
Admissions (see Doc. 101-1 at 22-26):

   1. Plaintiff complains that Defendant’s objections to interrogatory #2 are vague and do not

      specify how they meet the objective criteria. Defendant stands on his objections. The

      Court sustains Defendant’s objections.      Plaintiff’s motion to compel a supplemental

      response to this interrogatory is DENIED.

   2. Plaintiff complains that Defendant’s objections to interrogatory #3 are vague and do not

      specify how they meet the objective criteria. Defendant stands on his objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

                                       Page 13 of 33
      compel a supplemental response to this interrogatory is DENIED.

   3. Plaintiff complains that Defendant’s objections to interrogatory #4 are vague and do not

      specify how they meet the objective criteria. Defendant stands on his objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   4. Plaintiff complains that Defendant’s objections to interrogatory #5 are vague and do not

      specify how they meet the objective criteria. Defendant stands on his objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   5. Plaintiff complains that Defendant failed to accurately respond to interrogatory #6,

      explaining he did not seek a witness list for trial, but rather, requested names of any

      witnesses Defendant planned on calling to testify, as well as the testimony they would

      provide. The Court sustains Defendant’s objection. The names of witnesses who will

      testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

      26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is

      DENIED.

   6. Plaintiff asserts that he is not requesting attorney-client privileged information in his

      interrogatory #7. The Court sustains Defendant’s objection. Plaintiff’s motion to compel

      a supplemental response to this interrogatory is DENIED.

Defendant Susan Walker’s Response to Plaintiff’s First Set of Interrogatories and
Admissions (Doc. 101 at 27-31):

   1. Plaintiff complains that Defendant’s objections to interrogatory #2 are vague and do not

      specify how they meet the objective criteria. Defendant stands on her objections. The

                                       Page 14 of 33
   Court sustains Defendant’s objections.      Plaintiff’s motion to compel a supplemental

   response to this interrogatory is DENIED.

2. Plaintiff complains that Defendant’s objections to interrogatory #3 are vague and do not

   specify how they meet the objective criteria. Defendant stands on her objections and

   response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

   compel a supplemental response to this interrogatory is DENIED.

3. Plaintiff complains that Defendant’s objections to interrogatory #4 are vague and do not

   specify how they meet the objective criteria. Defendant stands on her objections and

   response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

   compel a supplemental response to this interrogatory is DENIED.

4. Plaintiff complains that Defendant’s objections to interrogatory #5 are vague and do not

   specify how they meet the objective criteria. Defendant stands on her objections and

   response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

   compel a supplemental response to this interrogatory is DENIED.

5. Plaintiff complains that Defendant failed to accurately respond to interrogatory #6,

   explaining he did not seek a witness list for trial, but rather, requested names of any

   witnesses Defendant planned on calling to testify, as well as the testimony they would

   provide. The Court sustains Defendant’s objection. The names of witnesses who will

   testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

   26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is

   DENIED.

6. Plaintiff asserts that he is not requesting attorney-client privileged information in his

   interrogatory #7. The Court sustains Defendant’s objection. Plaintiff’s motion to compel
                                    Page 15 of 33
       a supplemental response to this interrogatory is DENIED.

Defendant David Stock’s Response to Plaintiff’s First Set of Interrogatories and Admissions
(Doc. 101 at 32-37):

   1. Plaintiff complains that Defendant’s objections to interrogatory #6 are vague and do not

       specify how they meet the objective criteria. Defendant stands on his objections and

       response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

       compel a supplemental response to this interrogatory is DENIED.

   2. Plaintiff complains that Defendant failed to accurately respond to interrogatory #7,

       explaining he did not seek a witness list for trial, but rather, requested names of any

       witnesses Defendant planned on calling to testify, as well as the testimony they would

       provide. The Court sustains Defendant’s objection. The names of witnesses who will

       testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

       26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is

       DENIED.

   3. Plaintiff asserts that he is not requesting attorney-client privileged information in his

       interrogatory #8. The Court sustains Defendant’s objection. Plaintiff’s motion to compel

       a supplemental response to this interrogatory is DENIED.

Defendant Ted McAbee’s Response to Plaintiff’s First Set of Interrogatories and Admissions
(Doc. 101 at 38-43):

   1. Plaintiff complains that Defendant’s objections to interrogatory #2 are vague and do not

       specify how they meet the objective criteria. Defendant stands on his objections and

       response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

       compel a supplemental response to this interrogatory is DENIED.

   2. Plaintiff complains that Defendant’s objections to interrogatory #4 are vague and do not
                                       Page 16 of 33
   specify how they meet the objective criteria. Plaintiff also contends that Defendant cannot

   refuse to provide a response as to why a wheelchair was not and/or could not be provided

   on October 10, 2017. Defendant stands by his response. Plaintiff’s motion to compel a

   supplemental response to this interrogatory is GRANTED. Defendant is ORDERED to

   supplement his response to this request and, to his knowledge, answer whether Plaintiff

   was provided a wheelchair or not on October 10, 2017. Said supplement must be served

   by September 13. 2019.

3. Plaintiff complains that Defendant’s objections to interrogatory #4 are vague and do not

   specify how they meet the objective criteria. Defendant stands by his response and

   objection.   The Court finds Defendant’s response to be appropriate and DENIES

   Plaintiff’s request to supplement the same.

4. Plaintiff asserts that Defendant’s objection would only be valid if the Defendant were

   telling the truth.   Defendant stands on his objections.      Defendant’s objections are

   sustained. Plaintiff’s motion to compel a supplemental response to this interrogatory is

   DENIED.

5. Plaintiff complains that Defendant’s objections to interrogatory #6 are vague and do not

   specify how they meet the objective criteria. Defendant stands on his objections and

   response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

   compel a supplemental response to this interrogatory is DENIED.

6. Plaintiff complains that Defendant failed to accurately respond to interrogatory #8,

   explaining he did not seek a witness list for trial, but rather, requested names of any

   witnesses Defendant planned on calling to testify, as well as the testimony they would

   provide. The Court sustains Defendant’s objection. The names of witnesses who will
                                  Page 17 of 33
      testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

      26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is

      DENIED.

   7. Plaintiff asserts that he is not requesting attorney-client privileged information in his

      interrogatory #9. The Court sustains Defendant’s objection. Plaintiff’s motion to compel

      a supplemental response to this interrogatory is DENIED.

Defendant Robert Mueller’s Response to Plaintiff’s First Set of Interrogatories and
Admissions (Doc. 101 at 44-49):

      1. Plaintiff complains that Defendant’s objections to interrogatory #2 are vague and do

          not specify how they meet the objective criteria. Defendant stands on his objections

          and response. The Court finds Defendant’s response to be adequate. Plaintiff’s

          motion to compel a supplemental response to this interrogatory is DENIED.

      2. Plaintiff complains that Defendant’s objections to interrogatory #3 are vague and do

          not specify how they meet the objective criteria. Defendant stands on his objections

          and response. The Court finds Defendant’s response to be adequate. Plaintiff’s

          motion to compel a supplemental response to this interrogatory is DENIED.

      3. Plaintiff complains that Defendant’s objections to interrogatory #4 are vague and do

          not specify how they meet the objective criteria. Defendant stands on his objections

          and response. The Court finds Defendant’s response to be adequate. Plaintiff’s

          motion to compel a supplemental response to this interrogatory is DENIED.

      4. Plaintiff complains that Defendant’s objections to interrogatory #5 are vague and do

          not specify how they meet the objective criteria. Defendant stands on his objections

          and response. The Court finds Defendant’s response to be adequate. Plaintiff’s

                                       Page 18 of 33
   motion to compel a supplemental response to this interrogatory is DENIED.

5. Plaintiff complains that Defendant’s objections to interrogatory #6 are vague and do

   not specify how they meet the objective criteria. Defendant stands on his objections

   and response. The Court finds Defendant’s response to be adequate. Plaintiff’s

   motion to compel a supplemental response to this interrogatory is DENIED.

6. Plaintiff complains that Defendant’s objections to interrogatory #7 are vague and do

   not specify how they meet the objective criteria. Plaintiff also asserts wardens have

   oversight responsibility when inmates are sent outside for medical treatment.

   Defendant stands on his objections and response. The Court GRANTS Plaintiff’s

   motion to compel a supplemental response to this request. Defendant is ORDERED to

   supplement his response and explain his involvement in allowing the transport of

   inmates to outside medical providers. Said supplement must be served by September

   13. 2019.

7. Plaintiff complains that Defendant failed to accurately respond to interrogatory #8,

   explaining he did not seek a witness list for trial, but rather, requested names of any

   witnesses Defendant planned on calling to testify, as well as the testimony they would

   provide. The Court sustains Defendant’s objection. The names of witnesses who

   will testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

   26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is

   DENIED.

8. Plaintiff asserts that he is not requesting attorney-client privileged information in his

   interrogatory #9. The Court sustains Defendant’s objection. Plaintiff’s motion to

   compel a supplemental response to this interrogatory is DENIED.
                               Page 19 of 33
Defendant Ann Lahr’s Response to Plaintiff’s First Set of Interrogatories and Admissions
(Doc. 101 at 50-54):

   1. Plaintiff complains that Defendant’s objections to interrogatory #2 are vague and do not

      specify how they meet the objective criteria. Defendant stands on her objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   2. Plaintiff complains that Defendant’s objections to interrogatory #3 are vague and do not

      specify how they meet the objective criteria. Defendant stands on her objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   3. Plaintiff complains that Defendant’s objections to interrogatory #4 are vague and do not

      specify how they meet the objective criteria. Defendant stands on her objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   4. Plaintiff complains that Defendant’s objections to interrogatory #5 are vague and do not

      specify how they meet the objective criteria. Defendant stands on her objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   5. Plaintiff complains that Defendant failed to accurately respond to interrogatory #6,

      explaining he did not seek a witness list for trial, but rather, requested names of any

      witnesses Defendant planned on calling to testify, as well as the testimony they would

      provide. The Court sustains Defendant’s objection. The names of witnesses who will

                                       Page 20 of 33
      testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

      26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is

      DENIED.

   6. Plaintiff asserts that he is not requesting attorney-client privileged information in his

      interrogatory #7. The Court sustains Defendant’s objection. Plaintiff’s motion to compel

      a supplemental response to this interrogatory is DENIED.

Defendant Lisa Kreb’s Response to Plaintiff’s First Set of Interrogatories and Admissions
(Doc. 101 at 55-60):

   1. Plaintiff complains that Defendant’s objections to interrogatory #2 are vague and do not

      specify how they meet the objective criteria. Defendant stands on her objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   2. Plaintiff complains that Defendant’s objections to interrogatory #4 are vague and do not

      specify how they meet the objective criteria. Defendant stands on her objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   3. Plaintiff complains that Defendant’s objections to interrogatory #6 are vague and do not

      specify how they meet the objective criteria. Defendant stands on her objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   4. Plaintiff complains that Defendant’s objections to interrogatory #7 are vague and do not

      specify how they meet the objective criteria. Defendant stands on her objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

                                       Page 21 of 33
      compel a supplemental response to this interrogatory is DENIED.

   5. Plaintiff complains that Defendant’s objections to interrogatory #8 are vague and do not

      specify how they meet the objective criteria. Defendant stands on her objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   6. Plaintiff complains that Defendant’s objections to interrogatory #9 are vague and do not

      specify how they meet the objective criteria. Defendant stands on her objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   7. Plaintiff complains that Defendant failed to accurately respond to interrogatory #10,

      explaining he did not seek a witness list for trial, but rather, requested names of any

      witnesses Defendant planned on calling to testify, as well as the testimony they would

      provide. The Court sustains Defendant’s objection. The names of witnesses who will

      testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

      26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is

      DENIED.

   8. Plaintiff asserts that he is not requesting attorney-client privileged information in his

      interrogatory #11.   The Court sustains Defendant’s objection.     Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

Defendant Kevin Kink’s Response to Plaintiff’s First Set of Interrogatories and Admissions
(Doc. 101 at 61-65):

      1. Plaintiff complains that Defendant’s objections to interrogatory #4 are vague and do

          not specify how they meet the objective criteria. Defendant stands on his objections

                                       Page 22 of 33
         and response. The Court finds Defendant’s response to be adequate. Plaintiff’s

         motion to compel a supplemental response to this interrogatory is DENIED.

      2. Plaintiff complains that Defendant’s objections to interrogatory #5 are vague and do

         not specify how they meet the objective criteria. Defendant stands on his objections

         and response. The Court finds Defendant’s response to be adequate. Plaintiff’s

         motion to compel a supplemental response to this interrogatory is DENIED.

      3. Plaintiff complains that Defendant’s objections to interrogatory #6 are vague and do

         not specify how they meet the objective criteria. Defendant stands on his objections

         and response. The Court finds Defendant’s response to be adequate. Plaintiff’s

         motion to compel a supplemental response to this interrogatory is DENIED.

      4. Plaintiff complains that Defendant failed to accurately respond to interrogatory #7,

         explaining he did not seek a witness list for trial, but rather, requested names of any

         witnesses Defendant planned on calling to testify, as well as the testimony they would

         provide. The Court sustains Defendant’s objection. The names of witnesses who

         will testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

         26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is

         DENIED.

      5. Plaintiff asserts that he is not requesting attorney-client privileged information in his

         interrogatory #8. The Court sustains Defendant’s objection. Plaintiff’s motion to

         compel a supplemental response to this interrogatory is DENIED.

Defendant Stephen Johnson’s Response to Plaintiff’s First Set of Interrogatories and
Admissions (Doc. 101 at 66-70):

      1. Plaintiff complains that Defendant’s objections to interrogatory #4 are vague and do

                                        Page 23 of 33
   not specify how they meet the objective criteria. Defendant stands by his response.

   Plaintiff’s motion to compel a supplemental response to this interrogatory is

   GRANTED. Defendant is ORDERED to supplement his response to this request

   and, to his knowledge, answer whether Plaintiff was provided a wheelchair or not on

   October 10, 2017. Said supplement must be served by September 13. 2019.

2. Plaintiff complains that Defendant’s objections to interrogatory #5 are vague and do

   not specify how they meet the objective criteria. Defendant stands on his objections

   and response. The Court finds Defendant’s response to be adequate. Plaintiff’s

   motion to compel a supplemental response to this interrogatory is DENIED.

3. Plaintiff complains that Defendant’s objections to interrogatory #6 are vague and do

   not specify how they meet the objective criteria. Defendant stands on his objections

   and response. The Court finds Defendant’s response to be adequate. Plaintiff’s

   motion to compel a supplemental response to this interrogatory is DENIED.

4. Plaintiff complains that Defendant’s objections to interrogatory #7 are vague and do

   not specify how they meet the objective criteria. Defendant stands on her objections

   and response. The Court finds Defendant’s response to be adequate. Plaintiff’s

   motion to compel a supplemental response to this interrogatory is DENIED.

5. Plaintiff complains that Defendant failed to accurately respond to interrogatory #8,

   explaining he did not seek a witness list for trial, but rather, requested names of any

   witnesses Defendant planned on calling to testify, as well as the testimony they would

   provide. The Court sustains Defendant’s objection. The names of witnesses who

   will testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

   26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is
                                  Page 24 of 33
          DENIED.

      6. Plaintiff asserts that he is not requesting attorney-client privileged information in his

          interrogatory #9. The Court sustains Defendant’s objection. Plaintiff’s motion to

          compel a supplemental response to this interrogatory is DENIED.

Defendant David Down’s Response to Plaintiff’s First Set of Interrogatories and Admissions
(Doc. 101 at 71-75):

   1. Plaintiff complains that Defendant’s objections to interrogatory #2 are vague and do not

      specify how they meet the objective criteria. Defendant stands on his objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   2. Plaintiff complains that Defendant’s objections to interrogatory #3 are vague and do not

      specify how they meet the objective criteria. Defendant stands on his objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   3. Plaintiff complains that Defendant’s objections to interrogatory #4 are vague and do not

      specify how they meet the objective criteria. Defendant stands on his objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   4. Plaintiff complains that Defendant’s objections to interrogatory #5 are vague and do not

      specify how they meet the objective criteria. Plaintiff further contends the request is not

      a hypothetical. Defendant stands on his objections. The Court sustains Defendant’s

      objections. Plaintiff’s motion to compel a supplemental response to this interrogatory is

      DENIED.

                                        Page 25 of 33
   5. Plaintiff complains that Defendant failed to accurately respond to interrogatory #7,

      explaining he did not seek a witness list for trial, but rather, requested names of any

      witnesses Defendant planned on calling to testify, as well as the testimony they would

      provide. The Court sustains Defendant’s objection. The names of witnesses who will

      testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

      26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is

      DENIED.

   6. Plaintiff asserts that he is not requesting attorney-client privileged information in his

      interrogatory #8. The Court sustains Defendant’s objection. Plaintiff’s motion to compel

      a supplemental response to this interrogatory is DENIED.

Defendant Illinois Department of Corrections’ Response to Plaintiff’s First Set of
Interrogatories and Admissions (Doc. 101 at 76-83):

   1. Plaintiff complains that Defendant’s objections to interrogatory #5 are vague and do not

      specify how they meet the objective criteria. Defendant stands on its objections and

      response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

   2. Plaintiff complains that Defendant’s objections to interrogatory #6 are vague and do not

      specify how they meet the objective criteria. Plaintiff asserts he is not asking about a

      Wexford policy, but rather, is inquiring about whether there is an IDOC policy. Defendant

      stands by its response. Plaintiff’s motion to compel a supplemental response to this

      interrogatory is GRANTED. Defendant is ORDERED to supplement its response to this

      request and explain whether a medical provider is required to notify or receive

      authorization from IDOC personnel to take an inmate to an outside medical provider. Said

                                       Page 26 of 33
   supplement must be served by September 13. 2019.

3. Plaintiff complains that Defendant’s objections to interrogatory #8 are vague and do not

   specify how they meet the objective criteria. Defendant stands on its objections and

   response. The Court finds Defendant’s response to be adequate. Plaintiff’s motion to

   compel a supplemental response to this interrogatory is DENIED.

4. Plaintiff complains that Defendant’s objections to interrogatory #9 are vague and do not

   specify how they meet the objective criteria.      Defendant stands on its objections.

   Defendant’s objections are sustained.     Plaintiff’s motion to compel a supplemental

   response to this interrogatory is DENIED.

5. Plaintiff complains that Defendant’s objections to interrogatory #10 are vague and do not

   specify how they meet the objective criteria.      Defendant stands on its objections.

   Defendant’s objections are sustained.     Plaintiff’s motion to compel a supplemental

   response to this interrogatory is DENIED.

6. Plaintiff complains that Defendant’s objections to interrogatory #11 are vague and do not

   specify how they meet the objective criteria.      Defendant stands on its objections.

   Defendant’s objections are sustained.     Plaintiff’s motion to compel a supplemental

   response to this interrogatory is DENIED.

7. Plaintiff complains that Defendant’s objections to interrogatory #12 are vague and do not

   specify how they meet the objective criteria.      Defendant stands on its objections.

   Defendant’s objections are sustained.     Plaintiff’s motion to compel a supplemental

   response to this interrogatory is DENIED.

8. Plaintiff complains that Defendant’s objections to interrogatory #13 are vague and do not

   specify how they meet the objective criteria.      Defendant stands on its objections.
                                Page 27 of 33
      Defendant’s objections are sustained.      Plaintiff’s motion to compel a supplemental

      response to this interrogatory is DENIED.

   9. Plaintiff complains that Defendant’s objections to interrogatory #14 are vague and do not

      specify how they meet the objective criteria.        Defendant stands on its objections.

      Defendant’s objections are sustained.      Plaintiff’s motion to compel a supplemental

      response to this interrogatory is DENIED.

   10. Plaintiff complains that Defendant failed to accurately respond to interrogatory #15,

      explaining he did not seek a witness list for trial, but rather, requested names of any

      witnesses Defendant planned on calling to testify, as well as the testimony they would

      provide. The Court sustains Defendant’s objection. The names of witnesses who will

      testify at trial shall be produced in accordance with Federal Rule of Civil Procedure

      26(a)(3). Plaintiff’s motion to compel a supplemental response to this interrogatory is

      DENIED.

   11. Plaintiff asserts that he is not requesting attorney-client privileged information in his

      interrogatory #16.    The Court sustains Defendant’s objection.       Plaintiff’s motion to

      compel a supplemental response to this interrogatory is DENIED.

Defendant Venerio Santos’ Response to Plaintiff’s First Set of Interrogatories and
Admissions (Doc. 101 at 84-89):

   1. Plaintiff complains that Santos did not respond to his request to admit at interrogatory #1.

      Based on the documents in the record, Plaintiff’s request was not captioned as a request to

      admit. Santos responded to the request as an interrogatory, and Plaintiff’s requests were

      captioned as interrogatories. Accordingly, Plaintiff’s motion to compel a supplemental

      response to this request is DENIED.

                                         Page 28 of 33
2. Plaintiff complains that Santos did not respond to his request to admit at interrogatory #2.

   Based on the documents in the record, Plaintiff’s request was not captioned as a request to

   admit. Santos responded to the request as an interrogatory, and Plaintiff’s requests were

   captioned as interrogatories. Accordingly, Plaintiff’s motion to compel a supplemental

   response to this request is DENIED.

3. Plaintiff complains that Santos did not respond to his request to admit at interrogatory #3.

   Based on the documents in the record, Plaintiff’s request was not captioned as a request to

   admit. Santos responded to the request as an interrogatory, and Plaintiff’s requests were

   captioned as interrogatories. Accordingly, Plaintiff’s motion to compel a supplemental

   response to this request is DENIED.

4. Plaintiff complains that Santos did not respond to his request to admit at interrogatory #4.

   Based on the documents in the record, Plaintiff’s request was not captioned as a request to

   admit. Santos responded to the request as an interrogatory, and Plaintiff’s requests were

   captioned as interrogatories. Accordingly, Plaintiff’s motion to compel a supplemental

   response to this request is DENIED.

5. Plaintiff complains that Santos did not respond to his request to admit at interrogatory #5.

   Based on the documents in the record, Plaintiff’s request was not captioned as a request to

   admit. Santos responded to the request as an interrogatory, and Plaintiff’s requests were

   captioned as interrogatories. Accordingly, Plaintiff’s motion to compel a supplemental

   response to this request is DENIED.

6. Plaintiff complains that Santos did not respond to his request to admit at interrogatory #6.

   Based on the documents in the record, Plaintiff’s request was not captioned as a request to

   admit. Santos responded to the request as an interrogatory, and Plaintiff’s requests were
                                   Page 29 of 33
       captioned as interrogatories. Accordingly, Plaintiff’s motion to compel a supplemental

       response to this request is DENIED.

   7. Plaintiff complains that Santos did not respond to his request to admit at interrogatory #7.

       Based on the documents in the record, Plaintiff’s request was not captioned as a request to

       admit. Santos responded to the request as an interrogatory, and Plaintiff’s requests were

       captioned as interrogatories. Accordingly, Plaintiff’s motion to compel a supplemental

       response to this request is DENIED.

5. Plaintiff’s Motion Requesting Assistance in taking Depositions (Doc. 102)

       Plaintiff asks for assistance in taking depositions of a doctor, a mental health psychologist,

an orthopedic specialist, a nurse, and others. Plaintiff does not identify who he would like to

depose with any particularity. The Court does not identify witnesses for deposition or schedule

the same; as such, Plaintiff’s motion is DENIED. Plaintiff may depose witnesses pursuant to

Federal Rules of Civil Procedure 30 and 31. Plaintiff must make all arrangements and serve all

necessary notices. The Court notes that discovery must be completed by October 11, 2019.

6. Plaintiff’s Request for Counsel (Doc. 106)

       Plaintiff again seeks assignment of counsel to represent him in this matter. Plaintiff cites

issues with discovery, including his difficulty in taking depositions and securing subpoenas.

Plaintiff complains about difficulties in receiving documents from Defendants and understanding

court procedures.    Plaintiff also indicates he suffers from various mental and behavioral

conditions. While the Court acknowledges Plaintiff issues concerning discovery and his health

conditions, Plaintiff has not provided a compelling reason for the Court to reconsider its previous

decisions. Accordingly, Plaintiff’s motion is DENIED.


                                          Page 30 of 33
7. Plaintiff’s Motion for Extension of Time for Discovery and Dispositive Motions (Doc. 107);
Plaintiff’s Motion to Toll Proceedings to Resolve Issues (Doc. 110); IDOC Defendants’
Motion for Protective Order (Doc. 116); IDOC Defendants’ Motion to Amend the Scheduling
Order (Doc. 128); Plaintiff’s Motion to Toll Deadline for Dispositive Motions Until All
Discovery is Resolved and Received (Doc. 131); Defendant Santos’ Joinder in Motion to
Amend the Scheduling Order (Doc. 135); IDOC Defendants’ Motion for Extension of Time
to File a Dispositive Motion (Doc. 137)

        In these motions, the parties request various extensions of the discovery and dispositive

motions deadlines due to the outstanding discovery disputes addressed above.                           The IDOC

Defendants also ask the Court to enter a protective order requiring them to respond only to

Plaintiff’s first and second set of discovery requests.               In their motion for protective order,

Defendants explain Plaintiff served a third set of discovery requests on May 16, 2019. This set

was served before Plaintiff had received responses to his second set of discovery requests.

Although the Court is mindful of the effort required by Defendants to respond to multiple

discovery requests, it does not find that a protective order is warranted.                        Defendants are

ORDERED to respond to Plaintiff’s third set of requests. However, Defendants need only

provide responses to a cumulative total of 25 written interrogatories (per defendant)2. Insofar as

Defendants have not responded to Plaintiff’s third set of discovery requests, such responses must

be provided to Plaintiff by September 30, 2019.

        In light of the discovery issues in this case, the Court finds good cause to amend the

Scheduling Order3 as follows:



2
  It is not clear how many interrogatories have been served on each defendant. Pursuant to Federal Rule of Civil
Procedure 33, a party may serve on any other party no more than 25 written interrogatories, including all discrete
subparts.
3
  The Court acknowledges that Plaintiff has been allowed to amend his complaint to add defendant Dr. Ritz. Once
Dr. Ritz is served and a responsive pleading is filed, the Court will address discovery and dispositive motions as to
this newly-named defendant.
                                                 Page 31 of 33
        1. Discovery shall be completed by October 11, 2019.

        2. Dispositive motions shall be filed by November 8, 20194.

        For the foregoing reasons, the motions for extension of time (Docs. 107, 128, 137) are

GRANTED, Plaintiff’s motions to toll the proceedings are DENIED (Docs. 110 and 131), IDOC

Defendants’ Motion for Protective Order (Doc. 116) is DENIED, and Defendant Santos’ Motion

to Amend the Scheduling Order (Doc. 135) is MOOT.

8. Plaintiff’s Motion for Issuance of Subpoenas (Doc. 111)
        Plaintiff submitted two subpoenas for issuance.              Plaintiff’s request for his subpoena

directed to Verizon for phone records belonging to Janet Beppler is DENIED. Ms. Blepper is not

a defendant in this action and there has been no showing that subpoenaing Blepper’s phone records

is relevant or appropriate in this case. Plaintiff’s request for issuance of a subpoena directed to

Carle Foundation Hospital for any records related to treatment for his feet and ankles is

GRANTED. The Clerk of Court is DIRECTED to sign this subpoena and send it back to

Plaintiff. Plaintiff is ADVISED that he is responsible for serving the subpoena in accordance with

Federal Rule of Civil Procedure 45, and he is also responsible for paying the associated costs -

even though the Court has found him to be indigent. See Armstead v. MacMillian, 58 F.Appx 210,

213 (7th Cir. 2003) (unpublished) (District courts do not have statutory authority to waive witness

fees for indigent civil litigants ).

9. Plaintiff’s Motion for Leave of Court to File Amended Complaint (Second) at Close of
Discovery/Resolutions (Doc. 134)

        In this motion, Plaintiff asks for leave to amend his complaint after all discovery and

discovery disputes are finalized. Plaintiff asserts that allowing him to amend his complaint at the


4
  The Court recognizes that Defendant Santos has already filed a motion for summary judgment. Defendant can seek
leave to amend his motion if necessary.
                                               Page 32 of 33
conclusion of discovery will provide him the opportunity to obtain all facts and avoid unnecessary

amendments. Plaintiff’s Motion is DENIED. The Court does not grant prospective relief to

amend a complaint. Plaintiff is ADVISED that the Court will consider any motions for leave to

amend pleadings under Federal Rule of Civil Procedure 15, noting that the Seventh Circuit

maintains a liberal attitude toward the amendment of pleadings so long as amendments do not

unfairly surprise or prejudice the defendant." Toth v. USX Corp., 883 F.2d 1297, 1298 (7th Cir.

1989), and are not unduly delayed or futile or brought with dilatory motive. Guise v. BMW

Mortgage, LLC, 377 F.3d 795, 801 (7th Cir. 2004)


IT IS SO ORDERED.

DATED: August 29, 2019


                                                    s/ Reona J. Daly
                                                    Hon. Reona J. Daly
                                                    United States Magistrate Judge




                                         Page 33 of 33
